In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from an order of the Supreme Court, Suffolk County, dated April 6, 1976, which granted petitioner’s application. Order affirmed, with $50 costs and disbursements. Appellant Commack Teachers Association demanded arbitration with petitioner pursuant to their collective bargaining agreement in January, 1976, as a result of certain acts committed against appellant Clay, a tenured teacher employed by petitioner. We find no basis for arbitration since, after the charges were preferred against Clay, he resigned pursuant to a stipulation, making his resignation effective as of March 5, 1977. While Clay could not waive the appellant association’s contractual right to demand arbitration, the stipulation was binding on all parties and, hence, there exists no bona fide dispute to arbitrate (see Susquehanna Val. Cent. School Dist. at Conklin v Susquehanna Val. Teachers’ Assn., 46 AD2d 104, mot for lv to app den 37 NY2d 705). Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.